DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5-6, the phrase “the seating position side” should be - -a seating position side- -; and in lines 6-7, the phrase “the vehicle front side” should be - -a vehicle front side- -.   Further, there is a period missing at the end of claim 1.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,086,092 (Hill).
Regarding claim 1, Hill discloses an airbag device comprising: an inflator 14 that is installed on a vehicle and is able to supply gas (See Col 2, lines 38-47); an airbag cushion 30 and 40 that expands and deploys in front of a seating position of the vehicle passenger; and at least one internal tether (strap 160) with a first end connected to a seating position side inside the airbag cushion and a second end connected to a vehicle front side inside the airbag cushion (See Fig 7), the cushion forming a concave part at the center 54b of the seating position side recessed due to pulling by the internal tether. (See Col 6, lines 37-46).
Regarding claim 2, Hill discloses that the inflator and airbag cushion are installed in a location in front of the seating position in the passenger cabin (See Col 2, lines 38-46), part of the inflator is inserted inside the airbag cushion (See Fig 7), and the second end of the internal tether is connected among the inflator or airbag cushion, near to said inflator. (See Fig 7 and note that 160 is connected near the inflator, “near” being a relative term).
Regarding claims 3-4, Hill discloses that the internal tether is formed with a dimension such that the airbag cushion is under tension when the airbag cushion expands and deploys. (See Col 6, lines 13-46 and note that by limiting the inflation movement the strap is under tension.).
Regarding claims 5-7, Hill shows that the airbag cushion includes a center base fabric formed at the bottom of the concave part 54b where the internal tether 160 is connected, an external base fabric that forms the outer surface 40b other than the 
Regarding claims 17-20, Hill shows that the inflator and airbag cushion are stored in the steering wheel of the vehicle.  (See Col 2, lines 42-47).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub 2019/0217806 (Hotta).
Regarding claim 1, Hotta discloses an airbag device comprising: an inflator 9 that is installed on a vehicle and is able to supply gas, an airbag cushion that expands and deploys in front of a seating position of the vehicle passenger, and at least one internal tether 41 with a first  end connected to a seating positon side inside the airbag cushion and a second end connected to a vehicle front side inside the airbag cushion (See Fig 3), the cushion forming a concave part 33 at the center of the seating position side recessed due to pulling by the internal tether.
Regarding claim 2, Hotta discloses that the inflator and airbag cushion are installed in a location in front of the seating position in the passenger cabin (See Para [0031]), part of the inflator is inserted inside the airbag cushion (See Fig 3), and the 
Regarding claims 3-4, Hotta discloses that the internal tether is formed with a dimension such that the airbag cushion is under tension when the airbag cushion expands and deploys. (As inferred in Para [0075]).
Regarding claims 5-7, Hotta discloses that the airbag cushion includes: a center base fabric formed at the bottom of the concave part where the internal tether is connected, and an external base fabric that forms the outer surface other than the center base fabric, and wherein the center base fabric is circular (See Fig 4), and the external base fabric is formed surrounding the circular center base fabric. (Fig 4).
Regarding claims 9-13, Hotta discloses that the internal tether includes, as viewed from the seating position, a first tether and second tether arranged to the upper left and right and a third tether provided between the first and second tether below the first and second tethers.  (See Fig 4 and Para [0046-0047]).
Regarding claim 14, Hotta discloses that the first and second tethers are arranged on an upward side as viewed from the seating position; and the third tether is provided on the lower side as viewed from the first and second tethers.
Regarding claims 17-20, Hotta discloses that the inflator and airbag cushion are stored in the steering wheel of the vehicle. (See Fig 1 and Para [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill.
Regarding claim 8, Hill does not disclose that the external base fabric includes a plurality of ring shaped or tube shaped base fabrics arranged concentric with the center base fabric.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make the base fabric out of multiple portions since it has been held that mere duplication of the essential working parts that are sewn together or otherwise connected of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8;  (See MPEP 2144.04 (iv)(B)).	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta.
Regarding claim 8, Hotta does not disclose that the external base fabric includes a plurality of ring shaped or tube shaped base fabrics arranged concentric with the center base fabric.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make the base fabric out of multiple portions since it has been held that mere duplication of the essential working parts that are sewn together or otherwise connected of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8;  (See MPEP 2144.04 (iv)(B)).
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For instance, US Pub 2019/0193671 shows a plurality of ring shaped base fabrics arranged concentric with the center base fabric.  The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616